Citation Nr: 0422040	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for a gastric ulcer.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for a urinary tract 
infection.  

7.  Entitlement to service connection for a mass located at 
the back.  

8.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Lavezares C. Leomo, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from August 1946 to May 1949.  This is recognized military 
service for disability compensation purposes, therefore, 
there is no issue in this appeal regarding qualifying 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In October 2003, 
the veteran and his son testified at a personal hearing held 
at the RO in Manila, the Republic of the Philippines, before 
the undersigned.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003), a motion for advancement on the docket 
has been granted in this case due to the veteran's advanced 
age.  




FINDINGS OF FACT

1.  VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is not service-connected for any disability.  

3.  Currently claimed pulmonary tuberculosis; rheumatoid 
arthritis; gastric ulcer disease; essential hypertension; 
prostatitis; urinary tract infection; a mass located at the 
back; and bilateral sensorineural hearing loss were all first 
shown to be present many years after the veteran's separation 
from active military service and there is no medical opinion, 
based on examination of the veteran and review of the record, 
of a nexus between any of these claimed disorders and the 
veteran's military service.  


CONCLUSION OF LAW

Pulmonary tuberculosis; rheumatoid arthritis; gastric ulcer 
disease; essential hypertension; prostatitis; urinary tract 
infection; a mass located at the back; and bilateral 
sensorineural hearing loss were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act, and implementing 
regulations, essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide the notice required by 
VCAA prior to the initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran; particularly, since the veteran has filed a motion 
for his case to be advanced on the docket, which has been 
granted.  Further delay in this case could conceivably harm 
the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application was received in October 2001.  VA's duty to 
assist letters of November 2001 and April 2002 advised the 
veteran of the notification and development actions required 
by the VCAA, and the initial adjudication took place in July 
2002.  He was issued a statement of the case in July 2003, 
which contained the pertinent provisions of the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under 
the circumstances, the Board finds that there has been 
substantial compliance with the recently decided case, 
Pelegrini v. Principi, (No. 01-944, June 24, 2004) [referred 
to as Pelegrini II], in that the veteran has received the 
VCAA content-complying notice and there has been proper 
subsequent VA process.  See Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran is requesting entitlement to 
service connection for multiple disorders, which he maintains 
were first being felt while he was on active duty.  During 
his personal hearing, held at the RO in October 2003, he 
testified as to those claimed disorders.  

As for pulmonary tuberculosis, he testified an examining non-
VA physician, who has since died, first noted it during his 
routine medical check-up in 1951.  He also alleges that he 
has more recently been told he still has pulmonary 
tuberculosis.  

The veteran also testified that rheumatoid arthritis was 
first noted during a routine medical check-up in 1994.  A 
gastric ulcer was first revealed in 1995 and his hypertension 
was initially noted in 2000, while undergoing medical tests 
for a disorder not currently under consideration.  In 
addition, he maintains that his urinary tract disorder was 
initially found during his routine 1994 medical check-up, 
along with prostatitis.  Also, he noted that he began 
noticing his bilateral hearing loss in 2000.  

As for his mass located on his back, the veteran testified 
that it began as a mole, which he first noticed in 1946, 
while on active military service; but he did not pay too much 
attention to it.  Around 1949, following his separation from 
active duty, he maintains it began to grow, until it reached 
its current size of a fist.  While questioned during his 
personal hearing as to whether a physician had diagnosed the 
mass, he essentially replied that he had not been told what 
it was, although he thinks it is a cyst, but he was afraid to 
have an operation to have it removed.  

At this point, the Board notes that, unfortunately, and 
through no fault of the veteran, it appears that his service 
medical records may have been lost in a July 1973 fire that 
occurred at the National Personnel Records Center.  In such 
cases, VA is under a heightened obligation to assist in the 
development of the evidence.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  Pursuant to that obligation, VA 
advised the veteran, in a letter of April 2002, of the lost 
records and advised him that alternative records may be 
found, provided he supplied VA of the exact dates, military 
organization(s) to which he was assigned, and the names and 
locations of the medical facilities where he received 
treatment for his claimed disorders.  In response to VA's 
above-mentioned request, various medical facilities and 
treating physicians were provided, and medical treatment 
reports received.  However, none of these outpatient 
treatment and hospitalization records show any of the 
disabilities earlier than 1990.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Pulmonary Tuberculosis

The veteran's private treating physician, R. Banez, M.D., 
submitted a medical statement in January 2002 relating he had 
seen and examined the veteran in December 1990, and found, 
confirmed by x-rays, consolidation on both lung fields and 
advised him to undergo anti-Koch's treatment for six to nine 
months.  In September 1994, the veteran was diagnosed as 
having pulmonary tuberculosis and was given anti-Koch 
treatment.  

Medical report from Cuchapin-Ramos Medical Clinic, dated in 
December 2001, notes the veteran was seen in December 1990 
for complaints of back pain associated with cough, body 
weakness and loss of appetite.  In November 1995, he was seen 
for hemoptysis, associated with coughing, loss of weight and 
appetite.  In April 1997, he was seen for coughing and 
hemoptysis.  Based on x-rays and other medical findings, the 
diagnosis of pulmonary tuberculosis was given.  In February 
1991, the diagnosis was consideration of pneumonitis or 
pulmonary tuberculosis.  The medical note for August 1991 
indicates the pulmonary tuberculosis was still active.  The 
hospital records from the Veterans Memorial Medical Center 
show the diagnosis of pulmonary tuberculosis, class V.  The 
outpatient treatment records from Cuchapin-Ramos Clinic, 
dated in November 1995 and April 1997, show he was seen for 
hemoptysis.  

In a medical statement, dated in January 2002, the veteran's 
private treating physician certified that the veteran was 
under the physician's care for moderate active pulmonary 
tuberculosis, since April 2001.  He had been given 
prescription medication, which was discontinued after four 
months due to deafness.  

As noted above, there is no actual medical evidence of 
tuberculosis prior to 1990, and the most recent treatment for 
such is in 2002.  Although the veteran testified he was being 
treated for such as early as 1951, which would place the 
presence of the disease within the three-year presumptive 
period following his separation from active duty in 1949, he 
has submitted no corrorabative evidence that the treatment he 
received in 1951 was for diagnosed pulmonary tuberculosis.  
As he noted in his testimony, the treating physician is 
deceased, and any possible treatment records are no longer 
available.  Since his currently diagnosed pulmonary 
tuberculosis was first shown many years after his separation 
from military service, and there is no medical opinion of 
record, based on examination of the veteran and examination 
of the record, of a nexus, or link, between currently 
diagnosed pulmonary tuberculosis and his active military 
service, service connection for pulmonary tuberculosis is 
denied.  

Rheumatoid Arthritis

Dr. Banez, in his January 2002 medical statement, related 
that the veteran was seen in his clinic in September and 
October 1994 for rheumatoid arthritis, for which he was 
prescribed medication.  No further consultation by the 
physician was done with the veteran concerning this disorder.  
The other outpatient treatment and hospitalization records do 
not indicate that the veteran was seen either prior to or 
subsequent to this time by any medical personnel for 
treatment of rheumatoid arthritis.  Indeed, during the 
veteran's personal hearing, he testified rheumatoid arthritis 
was first noted in 1994.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Since the veteran's currently diagnosed rheumatoid arthritis 
was first shown over forty-five years after he was separated 
from active military service, and there is no medical opinion 
of record of a link between the currently diagnosed disorder 
and military service, service connection for rheumatoid 
arthritis is denied.  

Ulcer Disease

The earliest medical evidence of any ulcer disease, currently 
diagnosed as gastric ulcer, is contained in the veteran's 
hospitalization records from Central Luzon Doctors' Hospital, 
where he received treatment for a gastric ulcer in September-
October 1994.  In a medical statement, dated in December 
2001, another treating physician, G. Martinez, M.D., 
diagnosed the veteran as having, among other disorders, 
peptic ulcer disease.  Aside from these medical records, the 
veteran testified at his personal hearing that he believed 
ulcer disease was first indicated in 1995.  These are the 
only evidence of record showing the presence of or treatment 
for ulcer disease.  

Hence, since the veteran's currently diagnosed gastric ulcer 
disease was first shown many years after his separation from 
active military service, and there is no medical opinion, 
based on examination of the veteran and the record, of a 
nexus between his currently diagnosed gastric ulcer disease 
and military service, service connection for ulcer disease, 
diagnosed as gastric ulcer, is denied.  

Hypertension

The only medical record reflective of hypertension is Dr. 
Martinez's medical statement of December 2001.  In that 
statement, he noted the veteran's diagnoses included 
essential hypertension.  During the veteran's personal 
hearing, he testified that hypertension was first noted in 
2000, during the course of medical treatment.  Nowhere is 
there any evidence showing the presence of essential 
hypertension, either prior to or subsequent to Dr. Martinez's 
December 2001 medical statement.  

Since the veteran's currently diagnosed essential 
hypertension was first shown over fifty-one years after he 
was separated from active military service, and there is no 
medical opinion of record of a link between the currently 
diagnosed disorder and military service, service connection 
for essential hypertension is denied.  

Prostatitis

It was not until Dr. Banez noted in his January 2001 medical 
statement that there is any evidence of the presence of the 
veteran's prostatitis or treatment for prostatitis.  In that 
statement, the physician related that, while the veteran was 
undergoing treatment for pulmonary tuberculosis in September 
1994, incidental findings of urinary tract infection were 
made.  There are no subsequent medical records or medical 
statements indicating a present diagnosis of prostatitis.  
However, even if there is a current diagnosis, without a 
medical opinion of a nexus between a current condition, in 
this case prostatitis, and the veteran's military service, 
service connection for prostatitis cannot be granted.  

Urinary tract Infection

The only medical evidence of record showing urinary tract 
infection is included in Dr. Banez's January 2001 medical 
statement.  He related that, while undergoing treatment for 
pulmonary tuberculosis in September 1994, incidental findings 
of urinary tract infection were made.  The day after these 
findings were made, the veteran was discharged from the 
hospital because of his financial incapacity to purchase 
medicines.  He was advised to undergo further care and 
management of his urinary tract infection, which he did not 
do.  

Since the veteran's currently diagnosed urinary tract 
infection was first shown over forty-five years after he was 
separated from active military service, and there is no 
medical opinion of record of a link between the currently 
diagnosed disorder and military service, service connection 
for essential hypertension is denied.  

Mass on the Back

The veteran contends he as a mass, about the size of a fist, 
along the right part of the back.  At first, it started as a 
mole, while he was in service.  It began to grew right after 
he was separated from service, until it reached its current 
size of a fist.  The veteran maintains it is a cyst, although 
he has never had the mass diagnosed by an examining 
physician.  

The only medical evidence of such mass is contained in Dr. 
Martinez's December 2001 medical statement, in which he 
suggested an excision biopsy be performed on the mass.  There 
are no other medical records showing any observation, 
treatment or diagnosis of this mass.  The veteran testified 
at his hearing that he did not want to undergo an operation 
to remove the mass.  

Review of the record indicates the veteran has a mass on the 
right side of his back; however, there is no diagnosis of 
this mass in the veteran's medical records.  The first time 
the medical evidence shows the presence of such mass is not 
until many, many years after the veteran was separated from 
active military service.  Also, there is no medical opinion 
of a link between the mass on the veteran's right side of the 
back, regardless of its diagnosis, and the veteran's active 
military service.  Under the circumstances, service 
connection for a mass on the right back is denied.  

Hearing Loss (bilateral)

The veteran served in the Philippine Scouts in the late 
1940's.  However, nowhere is there any indication of record 
of the particular duties he performed while he was in 
military service.  On the other hand, the veteran testified 
that he first noted hearing loss was in 2000.  

The only submission in support of his claim for bilateral 
hearing loss is a report of a private audiological 
examination, dated in January 2002.  The report contains the 
diagnosis of moderately severe sensorineural hearing loss, 
bilateral, consistent with presbycusis (occurring with age).  
Accompanying the diagnosis is an audiological chart showing 
the audiological test results.  Although these audiological 
test results show sufficient bilateral hearing loss for VA 
purposes, see 38 C.F.R. § 3.385, these test results are also 
the earliest medical evidence of such disability, which are 
presented some fifty-two years after the veteran's separation 
from military service.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While bilateral moderately severe bilateral sensorineural 
hearing loss has been confirmed on recent private 
audiological examination, the question remains as to whether 
the record presents a medically sound basis for attributing 
such hearing loss to service.  

In the veteran's case, he has not presented any evidence, by 
testimony or otherwise, of his active military duties, other 
than confirming he was a member of the Philippine Scouts.  
Also, he has not submitted any other post-service medical 
reports showing treatment for bilateral hearing loss, or 
submitted a medical opinion attributing his bilateral hearing 
loss to service.  Rather, he has testified that he did not 
receive any such treatment and that he first noticed a 
hearing loss in 2000.  Further, the only medical evidence of 
record showing the veteran's bilateral sensorineural hearing 
loss contains the medical opinion, based on examination of 
the veteran, that the bilateral hearing loss was consistent 
with presbycusis.  

Although the veteran currently has a bilateral hearing loss 
disability for VA purposed, there is no medically sound basis 
for attributing such disability to his active military 
service.  Rather, the only medical evidence of record has 
attributed the disability to advancing age.  Therefore, 
service connection for bilateral sensorineural hearing loss, 
first shown many years after service, and not related to 
service, is denied.  


ORDER

Service connection for pulmonary tuberculosis is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for a gastric ulcer is denied.  

Service connection for hypertension is denied.  

Service connection for prostatitis is denied.  

Service connection for a urinary tract infection is denied.  

Service connection for a mass located at the back is denied.  

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



